UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1000


KENRICK HAMILTON,

                        Plaintiff – Appellant,

          v.

TRANSPORTATION SECURITY ADMINISTRATION - GENERAL COUNSEL

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01311-JCC-TRJ)


Submitted:   February 27, 2014              Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenrick Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenrick   Hamilton       appeals    the   district     court’s    order

dismissing his complaint without prejudice.                     We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the   reasons     stated    by     the    district    court.    Hamilton     v.

Transp.     Sec.     Admin.,      No.     1:13-cv-01311-JCC-TRJ         (E.D.     Va.

Nov. 22,    2013).      We     dispense    with    oral    argument    because    the

facts   and    legal    contentions       are    adequately    presented     in   the

materials     before    this     court    and    argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2